Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 1 of 42




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                                                 :
      CAFÉ, GELATO & PANINI LLC, d/b/a/ CAFÉ
                                                                 :
      GELATO PANINI, and DJAMES FOODS,
                                                                 :
      INC., d/b/a/ PETE’S BURGERS, WINGS &
                                                                 :
      DRINKS on behalf of themselves and all others                   CIVIL ACTION
                                                                 :
      similarly situated,
                                                                 :    Civil Action No. 0:20-cv-60981-RKA
                                                                 :
        Plaintiffs,
                                                                 :
                                                                 :
            v.
                                                                 :
                                                                 :
      SIMON PROPERTY GROUP, INC.,
                                                                 :
      SIMON PROPERTY GROUP, L.P.,
                                                                 :
      M.S. MANAGEMENT ASSOCIATES, INC.,
                                                                 :
      and THE TOWN CENTER AT BOCA RATON
                                                                 :
      TRUST,
                                                                 :
                                                                 :
        Defendants.
                                                                 :

         DEFENDANTS’ MOTION TO ABSTAIN OR ALTERNATIVELY TO DISMISS
         AMENDED COMPLAINT AND INCORPORATED MEMORANDUM OF LAW

           Defendants Simon Property Group, Inc. (“Simon Property”), Simon Property Group, L.P.

  (“Simon Partnership”), M.S. Management Associates, Inc. (“M.S. Management”), and The Town

  Center at Boca Raton Trust (the “Trust”) (collectively, “Simon” or “Defendants”), by their

  undersigned counsel, file this Motion to Abstain or alternatively to Dismiss Plaintiffs’ Amended

  Complaint with incorporated Memorandum of Law (the “Motion”).

  I.       STATEMENT OF FACTS 1

           Plaintiff Café Gelato & Panini LLC (“Gelato”) was a commercial tenant at The Town

  Center at Boca Raton in Florida (“TCBR”)—a retail shopping mall with over 200 different stores




  1
    For the purposes of the Motion to Dismiss, Plaintiffs’ well-pleaded factual averments are assumed to be true, except
  to the extent that they are inconsistent with Plaintiffs’ exhibits but are not admitted by Simon.
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 2 of 42




  and eateries. (Am. Compl. ¶¶ 6, 21.) TCBR is owned by the Trust. (Id. ¶ 6.) Gelato and the Trust

  entered into a 5-year lease agreement for retail space at TCBR on October 24, 2014 (the “Gelato

  Lease”). (Ex. 1 to Am. Compl. (Gelato Lease).) 2 The premises were to be used and operated as a

  business in the retail sale of Italian gelato, non-alcoholic beverages, and bakery products. (Am.

  Compl. ¶ 23.) Gelato and the Trust agreed on terms for Minimum Annual Rent, increased

  periodically throughout the contemplated lease term. (Gelato Lease, § 1.1(g).) 3

             A new plaintiff was added in the Amended Complaint. Djames Foods, Inc. d/b/a Pete’s

  Burgers, Wings & Drinks (“Pete’s Burgers”) is currently a commercial tenant at the Firewheel

  Town Center (“Firewheel”)—an outdoor shopping, dining and entertainment destination located

  in Texas, which “Simon [Property] owns through its wholly owned subsidiary Simon Property

  Group (Texas), L.P.” (“Simon Texas”). 4 (Am. Compl. ¶ 7.) Pete’s Burgers and Simon Texas

  entered into a 10-year lease agreement for retail space at Firewheel in September 2017. (Ex. 2 to

  Am. Compl. (“Pete’s Burgers Lease,” together with the Gelato Lease, the “Leases”). The leased

  premises at Pete’s Burgers were to be used as a sit-down restaurant “serving primarily pizza,

  burgers, wings, and beverages.” (Am. Compl. ¶ 56.) As with the Gelato Lease, Pete’s Burgers

  and Simon Texas agreed on terms for Minimum Annual Rent, increased periodically throughout

  the contemplated lease term. (Pete’s Burgers Lease, § 1.1(g).)

             Both Gelato and Pete’s Burgers, agreed in their respective Leases that “[a]ll amounts

  required or provided to be paid by Tenant under this Lease other than Minimum Annual Rent and



  2
   As Gelato alleges, it first took possession of the premises in 2010. (Compl. ¶ 18.) The Lease was a renewal. The
  determination of consumption of electricity was made in 2011 and was never increased after that time.
  3
   Gelato abandoned the premises in violation of the Lease on February 5, 2017, owing the Trust $22,465.00 in arrears
  and an additional $327,955.43 in rent for the duration of the Lease.
  4
      Simon Texas is not named as a Defendant in this suit.


                                                              2
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 3 of 42




  Percentage Rent shall be deemed additional rent and Minimum Annual Rent, Percentage Rent and

  additional rent shall in all events be deemed rent.” (The Leases, § 4.6.)                    As a component of

  additional rent, they also agreed to purchase and pay for electrical services for their leased

  premises. (Id. § 7.1.) The amount Plaintiffs were required to pay as additional rent for electrical

  services was based upon Landlord’s determination from time to time of Tenant’s consumption of

  electricity and charged at “the same cost as would be charged to Tenant from time to time by the

  utility company [and/or alternate provider as designated by Landlord 5] which otherwise would

  furnish such services to the Premises if it provided such services and metered the same directly to

  the Premises, but in no event at a cost which is less than the cost Landlord must pay in providing

  such electrical service.” (Id., emphasis supplied.)

             There are significant differences between the two plaintiffs regarding how they were

  charged for electricity. The Trust determined Gelato’s electricity consumption, which was not

  separately metered, by using a detailed “energy survey” which was conducted by a third party,

  Valquest Systems, Inc. (“Valquest”). (Am. Compl. ¶ 34.) Simon Texas determined Pete’s

  Burgers’ ongoing electricity consumption through a dedicated sub-meter; contrary to Plaintiffs’

  allegations, there was no need for any survey or consumption estimate from Valquest. (See Ex. 8

  to Am. Compl. (Pete’s Burger Charge Backup Report) at “Load Basis” Column, indicating

  (“Metered”).)

             Gelato and Pete’s Burgers allege that they received monthly invoices through the U.S. Mail

  with line items for electricity. (Id. ¶¶ 28, 61; see also Ex. 4 to Am. Compl. (Gelato Invoice); Ex.

  7 to Am. Compl. (Pete’s Burgers Invoice).) The Leases provided that Gelato and Pete’s Burgers



  5
      Bracketed language appears only the Pete’s Burger Lease and does not appear in the Gelato Lease.


                                                            3
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 4 of 42




  were free to object to any statement, invoice, or billing rendered by the Landlord (the Trust and

  Simon Texas), so long as it was within a 30-day period. (See Leases, § 24.10 (“Tenant’s failure

  to object to any statement, invoice or billing rendered by Landlord within a period of thirty (30)

  days after receipt thereof shall constitute Tenant’s acquiescence with respect thereto.”).) Neither

  Gelato nor Pete’s Burgers ever objected to any statement or invoice relating to electricity charges

  within those time frames.

  II.    LEGAL ARGUMENT

         1.      THE COURT SHOULD ABSTAIN OR STAY THIS ACTION.

         The law is clear and well-settled that where, as here, an abstention motion is brought as an

  alternative to a motion to dismiss, the Court should first consider the abstention motion and if the

  Court decides to abstain not adjudicate the Rule 12 motion to dismiss. See, e.g., Stone v. Wall,

  135 F.3d 1438, 1441 no. 3 (11th Cir. 1998) (“If a court states that abstention is appropriate in a

  case, it should not then adjudicate the case on its merits by granting a Rule 12(b)(6) motion. The

  order of dismissal here defeats the purpose of the abstention doctrine, which is to abstain from

  reaching the merits of certain claims; O’Hair v. White, 675 F.2d 680, 692-93 (5th Cir. 1982);

  Barrett v. Atlantic Richfield Co., 444 F.2d 38, 40 (5th Cir. 1971)”). For the reasons set forth herein,

  the Court should abstain or, in the alternative, stay this action, pursuant to the Burford abstention

  or primary jurisdiction doctrines and defer to the Florida Public Service Commission (“PSC”)

  and/or the Public Utility Commission of Texas (“PUCT”)—both of which have exclusive

  jurisdiction here—to resolve the issue of whether Defendants complied with these regulations.

                 (i)     Allegations of Violation of Fla. Admin. R. 25-6.049(9)(b).

         With respect to Florida electricity regulations, Plaintiffs allege in the Amended Complaint

  all Defendants “knowingly violated Florida law when they re-sold electricity to Café Gelato and


                                                    4
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 5 of 42




  their other Florida tenants”, and they specifically violated Fla. Admin. R. 25-6.049(9)(b), which

  states that “[a]ny fees or charges collected by a customer of record for electricity billed to the

  customer’s account by the utility, whether based on the use of sub-metering or any other allocation

  method, shall be determined in a manner which reimburses the customer of record for no more

  than the customer’s actual cost of electricity.” (Am. Compl. ¶ 49.) Moreover, Plaintiffs cite to

  documents from Florida Power & Light Company (“FPL”)—a Florida-based, regulated electric

  utility company—and allege that, according to that utility, “[r]esale of electric service [is]

  prohibited.” (Id. ¶ 50.) Likewise, Plaintiffs cite and reference a tenant Charge Backup Report

  showing FPL as the utility provider, and detailing information such as kilowatt and kilowatt hours,

  load basis, and fuel factors. (Ex. 5 to Am. Compl.) Plaintiffs also add a number of allegations

  attributing wrongdoing relating to the figures shown in that report. (Am. Compl. ¶¶ 39-45.)

                  (ii)    Allegations of Violation of 16 TAC § 25.107(a)(1).

          With respect to Texas electricity regulations, Plaintiffs likewise assert “Simon, Simon

  Partnership, M.S. Management, and [nonparty] Simon Property Group Texas knowingly violated

  Texas law when it [sic] re-sold electricity to Pete’s Burgers.” (Id. ¶ 77.) Plaintiffs allege “[i]n

  order to re-sell electricity in Texas, Simon was required to comply with 16 TAC 25, et. seq.

  Specifically, 16 Texas Administrative Code (“TAC”) §25.107(a)(1) requires that in order to re-

  sell electricity, Simon must, among other things, ‘obtain a certificate pursuant to this subsection

  before purchasing, taking title to, or reselling electricity in order to provide retail electric service.’”

  (Id.) Plaintiffs claim “Simon violated subsection a(1) of 16 TAC §25.107, among others, by re-

  selling electricity to Pete’s Burgers, the other tenants at Firewheel, and its other tenants in Texas

  because it was not licensed to do so.” Plaintiffs claim electricity for Pete’s Burgers was provided

  by the “City of Garland Utility Services.” (Id. ¶ 67.) Plaintiffs cite to a Charge Backup Report


                                                      5
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 6 of 42




  showing City of Garland Utility Services as the utility provider, and detailing a current meter

  reading, kilowatts and kilowatt hours, load basis, and fuel factors. (Ex. 8 to Am. Compl.) As with

  Café Gelato, Plaintiffs also attribute wrongful conduct and “misrepresentations” regarding the

  various rates and charges on that report. (Am. Compl. ¶¶ 68-73.)

                 (iii) The PSC Has Exclusive Jurisdiction to Determine Alleged
                 Overcharging Issues Under Fla. Admin. R. 25-6.049.

         The Trust’s ability to master meter and bill tenants like Café Gelato for electric service

  exists solely because of Florida Administrative Code Rule 25-6.049, Measuring Customer Service,

  which has been promulgated by the PSC.

         Under Florida law, “supplying electricity . . . to or for the public within the state” is

  reserved to the electric companies as are defined in Section 366.02, Florida Statutes—and

  regulated by the PSC pursuant to Section 366.04, Florida Statutes. A fundamental PSC regulation

  requires that each utility customer must be directly metered for electric service by the serving

  electric utility. See Fla. Admin. Code R. 25-6.049(1). However, the PSC has recognized there are

  certain situations in which it is impractical or inefficient for the serving utility to directly supply

  and meter each end user of electricity. The Trust’s ability to provide electric service to its tenants

  through master metering exists solely because of the PSC’s master metering rule for pre-1981

  construction permits. Rule 25-6.049(5) grandfathers any occupancy units for which a construction

  permit was issued before January 1, 1981 and for which master-metered service has been

  continuously provided since January 1, 1981. Along with the creation of this exception, the PSC

  has also promulgated ongoing operational requirements with which each such master-metered

  entity must comply. In Rule 25-6.049(9), the PSC requires each master-metered entity use




                                                    6
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 7 of 42




  “reasonable apportionment methods” that shall reimburse the landlord “for no more than the

  customer’s actual cost of electricity.”

          The Florida Legislature granted the PSC “exclusive and superior” jurisdiction over the

  supplying of electricity. See Fla. Stat. §§ 366.02(1), 366.04(1). Inherent in this grant of exclusive

  jurisdiction is the power to determine whether a commercial landlord supplying electricity to its

  tenant pursuant to Rule 25-6.049. The Florida Supreme Court has consistently and repeatedly

  required the state courts to immediately terminate their proceedings and give way to the PSC, even

  where there is only a colorable claim of PSC jurisdiction. See, e.g., Public Service Comm’n v.

  Fuller, 551 So. 2d 1210 (Fla. 1989) (holding where the PSC has exclusive jurisdiction, a court is

  without jurisdiction to conduct proceedings); see also Florida Educ. Ass’n v. Wojcicki, 930 So. 2d

  812 (Fla. 3d DCA 2006) (where statute vested exclusive jurisdiction in administrative agency,

  court lacked jurisdiction to hear case).

          The PSC’s exclusive jurisdiction to address allegations of overcharges or incorrect billings

  extends beyond regulated utilities to include commercial landlords with master billing of their

  tenants, such as Simon here. The leading case is Florida Public Service Comm’n v. Bryson, 569

  So. 2d 1253 (Fla. 1990). In Bryson, the Florida Supreme Court held a court had no jurisdiction to

  proceed in a matter involving allegations that a management company overcharged a

  condominium unit owner for electricity. Judge Bryson was directed to dismiss the judicial

  proceedings so the PSC could address the billing issues—which the PSC did. 6 See also Roemmele-

  Putney v. Reynolds, 106 So. 3d 78, 80-81 (Fla. 3d DCA 2013) (citing Fla. Stat. § 366.04(1). The

  result has been the same for class actions claiming misbilling and overcharges and claims under


  6
   See Fla. PSC Docket No. 19910056, Order No. 25234 (October 18, 1991), aff’d, Faulk v. Beard, 614 So. 2d 1086
  (Fla. 1993).


                                                       7
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 8 of 42




  the Florida Deceptive and Unfair Trade Practices Act, where a claimant “is seeking a refund of a

  portion of the rate charged and collected.” Florida Power & Light Co. v. Albert Litter Studios,

  Inc., 896 So. 2d 891 (Fla. 3d DCA 2005); Extraordinary Title Servs. LLC v. Fla. Power & Light

  Co., 1 So. 3d 400, 403 (Fla. 3d DCA 2009).

          The PSC routinely addresses whether master metered sites are acting in compliance with

  its rules. See Fla. PSC Docket No. 20190094-EU, Order No. PSC-2019-0357-PAA-EU, Notice of

  Proposed Agency Action Order Granting Rule Waiver Subject to Conditions (August 23, 2019),

  consummated by Order No. PSC-2019-0377-CO-EU (Sept. 16, 2019). 7                          As the PSC cases

  establish, there are different ways of demonstrating compliance with the “bill not more than”

  language of the PSC rule, and the PSC, as the creator and enforcer of that rule, is the best arbitrator

  of whether Simon complied with that rule.

          With respect to those claims that on their face may seem to involve matters outside of the

  PSC’s jurisdiction—such as contract disputes, damages, and lost profits—case law establishes that

  in those instances the court should stay the case and refer the matter to the PSC to resolve those

  matters within its exclusive jurisdiction, with any remaining issues addressed by the court after

  the PSC resolves those matters within its exclusive jurisdiction. For example, in Home Shopping

  Network, the circuit court stayed its proceedings and referred specific questions to the PSC to

  answer. See Fla. PSC Docket No. 19980815, Order No. 20980, Denying Motion to Dismiss (Apr.

  4, 1989), and Order No. 21280, Final Order on Referral (May 25, 1998). There was a similar result

  in the Dade County Circuit Court referral in TSI v. Transcall. See Fla. PSC Docket No. 19951232,

  Final Order on Issues Referred to the Commission by the Dade County Circuit Court, Order No.


  7
    While this docket involved a condominium seeking a waiver, the requirements of Rule 25-6.049(9) apply uniformly
  to condominiums and Defendant’s shopping malls.


                                                         8
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 9 of 42




  PSC-1998-1556 (Nov. 23, 1998) (PSC used its Staff Auditors to assess the scope of the TSI claims

  and, on the basis of their audit report, the Final Order actually found the circuit court plaintiff owed

  Transcall, and not the other way around). Finally, in Dohan, a class action, the circuit court stayed

  the case and referred the issue of alleged overcharges to the PSC before the case ultimately settled.

  See Fla. PSC Docket No. 19951270, Final Order Acknowledging Settlement Agreement, PSC-

  1997-0726 (June 20, 1997).

          By expressly alleging Defendants “knowingly violated Florida law when they re-sold

  electricity to Café Gelato and their other Florida tenants” and they specifically violated Fla.

  Admin. Code R. 25-6.049(9)(b), Plaintiffs squarely placed in issue whether Defendants complied

  with an administrative regulation promulgated and administered by the PSC as part of Florida’s

  comprehensive scheme of regulating the sale of electricity. Further, because Plaintiffs invoke the

  FPL tariff (see Am. Compl. ¶ 50 & Ex. 6), which exists solely pursuant to the PSC’s exclusive

  regulatory authority, the PSC is in the best position to know which of the hundreds of tariffed rate

  elements would have applied to Plaintiffs if directly billed by FPL.

                  (iv)   The PUCT Has Exclusive Jurisdiction to Determine the
                  Alleged Utility Issues Under Texas Law.

          Plaintiffs allege Defendants violated Texas law under 16 TAC § 25.107(a)(1) by reselling

  electricity to Pete’s Burgers without certification as a Retail Electric Provider (“REP”). Under 16

  TAC § 25.107, a person must obtain a REP certificate from the PUCT before providing electric

  service to retail customers in an area where customer choice is in effect. The PUCT promulgated

  16 TAC § 25.107 pursuant to PURA § 39.352(a), which requires the PUCT to grant REP

  certificates to applicants who demonstrate sufficient qualifications to provide retail electric

  service; § 39.356, which grants the PUCT authority to establish terms under which the commission



                                                     9
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 10 of 42




   may suspend or revoke a REP’s certification; and § 39.357, which grants the PUCT authority to

   impose an administrative penalty for violations of § 39.356. Moreover, the PUCT has the authority

   under PURA § 15.023 to impose administrative penalties for violations of its rules. Thus, the

   PUCT is the agency vested with the sole authority to determine whether Simon violates the

   PUCT’s rule, 16 TAC § 25.107. Plaintiffs’ allegations of a violation of 16 TAC § 25.107 relating

   to REP certification create legal and factual questions only the PUCT can answer as the expert

   agency created by the Texas Legislature.

            This Court should abstain from considering claims arising under Texas law until

   administrative remedies before the PUCT have been determined; with respect to federal claims,

   this Court should defer to the primary jurisdiction of the PUCT. 8

                     1.       The Determination of Whether Simon Is in Violation of PURA §
                              39.105(b) and Whether Simon’s Provision of Electricity Falls Within
                              the Self-Use Exception Is Within PUCT’s Exclusive Jurisdiction.

            The actual regulatory issues alleged by the Amended Complaint—relating to GP&L’s

   exclusive right to sell electric service at retail within its certificated service area fall within the

   exclusive jurisdiction of the PUCT. The Court should abstain from determining Plaintiffs’ state

   law claims and should dismiss or stay Plaintiffs’ federal claims under the doctrine of primary


   8
     Even if Simon were a REP, the PUCT would still have exclusive jurisdiction because the Texas PUC has the sole
   authority to certify and regulate REPs and because PURA establishes a pervasive regulatory scheme governing retail
   customer protection standards and customer billing disputes. See PURA § 17.001(b) (stating “The purpose of this
   chapter is to establish retail customer protection standards and confer on the [PUCT] authority to adopt and enforce
   rules to protect retail customers from fraudulent, unfair, misleading, deceptive, or anticompetitive practices.”); see
   also PURA § 17.157(a) (“The [PUCT] may resolve disputes between a retail customer and a billing utility, service
   provider,…retail electric provider, or electric utility.”); see also, e.g., Isa v. CenterPoint Energy Houston Elec., LLC,
   No. 03-17-00742-CV, 2018 WL 4100790 at 3 (Tex. Ct. App. Aug. 29, 2018). (“Chapter 17 of PURA sets out a
   pervasive, comprehensive statutory scheme governing the resolution of disputes between customers and their utilities
   and REPs.” (emphasis added)). And even if the PUC had only primary jurisdiction, this Court should still abstain and
   dismiss or stay the action because (1) the PUC is “staffed with experts trained in handling the complex problems in
   the agency’s purview” and (2) great benefit is derived from the PUC “uniformly interpreting its laws, rules, and
   regulations, whereas courts and juries may reach different results.” Subaru of Am., Inc. v. David McDavid Nissan,
   Inc., 84 S.W.3d 212, 221 (Tex. 2002).


                                                             10
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 11 of 42




   jurisdiction.

           PURA § 31.002(6) defines “electric utility” as a person that owns or operates for

   compensation facilities to sell or furnish electricity. However, PURA created a self-use exception

   to the definition of “electric utility,” excepting any person who “furnishes an electric service or

   commodity only to itself, its employees, or its tenants as an incident of employment or tenancy,

   if that service or commodity is not resold to or used by others.” PURA § 31.002(6)(J)(i) (emphasis

   added). As set forth below, the determination of whether Simon violates PURA § 39.105(b), by

   providing electric service within the exclusive service area of an MOU, GP&L, and whether

   Simon’s actions fall within the self-use exception of § 32.001(6)(J)(i), by providing electric service

   as an incident of tenancy, is within the exclusive jurisdiction of the PUCT.

           A federal court determining state law claims must analyze whether a state agency has

   exclusive jurisdiction over the claims and, if it concludes that a state court would not exercise

   subject matter jurisdiction due to the state agency’s exclusive jurisdiction, the district court should

   decline to exercise jurisdiction. See Autobahn Imports, L.P. v. Jaguar Land Rover North Am.,

   L.L.C., 730 F. App’x 184 (5th Cir. 2018) (affirming district court’s dismissal of claims based on

   exclusive jurisdiction of Texas agency); see also Chapman v. Commonwealth Land Title Ins. Co.,

   814 F. Supp. 2d 716 (N.D. Tex. 2011). With respect to federal claims, where a regulatory scheme

   provides for the exclusive jurisdiction of an agency with subject matter expertise, a federal court

   will defer to that jurisdiction under the doctrine of primary jurisdiction, as explained below; and

   even where state agency jurisdiction is not exclusive, district courts will nevertheless defer to state

   agency jurisdiction under the primary jurisdiction doctrine when the matter falls within the special

   competence of the agency. See Penny v. Southwestern Bell Tel. Co., 906 F.2d 183, 187-89 (5th

   Cir. 1990) (concluding PUCT lacked exclusive jurisdiction in case involving issue of whether


                                                     11
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 12 of 42




   telephone company charged customers discriminatory rates but deferring to PUCT under primary

   jurisdiction doctrine).

          In Subaru of America, Inc. v. David McDavid Nissan, Inc., 84 S.W.3d 212 (Tex. 2002), the

   Texas Supreme Court explained an agency’s exclusive jurisdiction arises when the Legislature

   grants that agency the sole authority to make an initial determination in a dispute. 84 S.W.3d at

   221. Courts will find such exclusive jurisdiction if a statute includes clear language expressing

   the Legislature’s intent that the agency have exclusive jurisdiction over the matters that the statute

   governs, id. at 222, or “when a pervasive regulatory scheme indicates that the Legislature intended

   for the regulatory process to be the exclusive means of remedying the problem to which the

   regulation is addressed.” In re Southwestern. Bell Tel. Co., 235 S.W.3d 619, 624-25 (Tex. 2007)

   (citing David McDavid Nissan, 84 S.W.3d at 221). In two pivotal cases, the Texas Supreme Court

   held that PURA creates a “pervasive regulatory scheme” for regulating electric utilities in Texas.

   See Entergy, 142 S.W.3d at 322-23; Oncor Electric Delivery Co. LLC v. Chaparral Energy, LLC,

   546 S.W.3d 133, 141 (Tex. 2018) ; see also Isa v. CenterPoint Energy Houston Elec., LLC, No.

   03-17-00742-CV, 2018 WL 4100790, at *4 (Tex. Ct. App. Aug. 29, 2018).

          PURA § 32.001(a) explicitly grants the PUCT exclusive jurisdiction “over the rates,

   operations, and services of an electric utility in: (1) areas outside a municipality; and (2) areas

   inside a municipality that surrenders its jurisdiction to the [PUCT].” However, the present dispute

   is outside the scope of this specific grant because the area at issue is within the municipal

   boundaries of Garland and, to date, Garland has not surrendered jurisdiction to the PUCT.

   Furthermore, PURA § 32.001(a) does not address the overarching question at issue: whether, in

   the first instance, Simon meets the statutory definition of an electric utility. Because no statute in

   PURA specifically grants the PUCT exclusive jurisdiction to determine whether an entity is an


                                                    12
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 13 of 42




   electric utility, an analysis under the “pervasive regulatory scheme” test is appropriate. The Court

   in Entergy held that the statutory language is determinative in such an analysis. 142 S.W.3d at

   322-23.

          PURA § 14.001 grants the PUCT broad authority “to regulate and supervise the business

   of each public utility within its jurisdiction and to do anything specifically designated or implied

   by [PURA] that is necessary and convenient to the exercise of that power and jurisdiction.”

   Electric utilities are included within the definition of public utility by PURA § 11.004(1). To

   regulate and supervise electric utilities, the PUCT must have authority to determine the threshold

   question of whether an entity is an electric utility. Indeed, PURA “shall be construed liberally to

   promote the effectiveness and efficiency of regulation of public utilities.” PURA § 11.008.

          Furthermore, Subchapter A of PURA Chapter 31—the same subchapter of PURA that

   defines “electric utility” and that includes the self-use exception—begins by stating the

   subchapter’s purpose in broad terms: “to establish a comprehensive and adequate regulatory

   system for electric utilities to assure rates, operations, and services that are just and reasonable to

   the consumers and to the electric utilities.” PURA § 31.001(a) (emphasis added). The court in

   Entergy acknowledged that “the statutory description of PURA as ‘comprehensive’ demonstrates

   the Legislature’s belief that PURA would comprehend all or virtually all pertinent considerations

   involving electric utilities operating in Texas. That is, PURA is intended to serve as a ‘pervasive

   regulatory scheme.’” 142 S.W.3d at 323.

          Although PURA creates a pervasive regulatory scheme for electric utilities, “[a]ll

   regulatory schemes have limitations,” and the claim at issue must fit within the scope of the

   exclusive jurisdiction. Chaparral, 546 S.W.3d at 139. For example, in Chaparral, the appellee

   attempted to distinguish the Entergy court’s finding of exclusive jurisdiction by arguing that the


                                                     13
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 14 of 42




   dispute in Entergy involved a traditional rate case to review rates fixed by the regulatory authority,

   while the dispute in Chaparral was “simply for monetary damages resulting from the breach of a

   private contract that has never taken on ‘an administrative character.’” Id. The court disagreed

   with the appellee’s attempted distinction and held that although the contract at issue did not involve

   the electric utility’s rates, the contract was for the utility’s services. Thus, under PURA’s broad

   definition of “service,” the breach of contract claim came within the PUCT’s exclusive jurisdiction

   over such services. Id. at 139-40.

          Similar to the facts in Chaparral, this case involves a contract dispute in which Plaintiffs

   seek monetary damages based on the assertion that Simon unlawfully provided electric service

   without complying with the PUCT’s rules. Although the PUCT does not have the authority to

   grant Plaintiffs the monetary damages they seek, Plaintiffs must first address available

   administrative remedies before the PUCT to allow the regulatory authority to determine under the

   pervasive regulatory scheme whether Simon was unlawfully providing service as an electric utility

   in GP&L’s service area. Plaintiffs must be required to seek administrative relief before the PUCT

   to accord that agency the respect that Texas’ regulatory scheme requires. Until then, this Court

   must dismiss or stay Plaintiffs’ claims.

                  (v)    The Court Should Abstain Under the Burford Abstention
                  Doctrine.

          In recognition of the complex regulatory questions triggered by the Amended Complaint,

   and the PSC and PUCT’s exclusive jurisdiction, this Court should abstain under the doctrine set

   forth in Burford v. Sun Oil, 319 U.S. 315 (1943). The Burford abstention doctrine “protect[s]

   complex state administrative processes from undue federal influence.” Siegel v. LePore, 234 F.3d

   1163, 1173 (11th Cir. 2000). Under this doctrine, federal district courts will dismiss or stay civil



                                                    14
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 15 of 42




   actions and defer to state administrative agencies “(1) when there are difficult questions of state

   law bearing on policy problems of substantial public import whose importance transcends the

   result in the case then at bar; or (2) where the exercise of federal review of the question in a case

   and in similar cases would be disruptive of state efforts to establish a coherent policy with respect

   to a matter of substantial public concern.” Silvey v. City of Lookout Mountain, Georgia, No. 4:18-

   CV-0027-HLM, 2018 WL 8619795, at *2 (N.D. Ga. Apr. 30, 2018) (quoting New Orleans Pub.

   Serv., Inc. v. Council of City of New Orleans, 491 U.S. 350, 361 (1989)).

          Applying the Burford abstention doctrine requires carefully balancing state and federal

   interests, and courts have considered a variety of factors in making the determination. One set of

   factors that courts in this Circuit have considered is “(1) whether the cause of action arises under

   federal or state law; (2) whether the case requires inquiry into unsettled issues of state law or into

   local facts; (3) the importance of the state interest involved; (4) the state’s need for a coherent

   policy in that area; and (5) the presence of a special state forum for judicial review.” Capstone

   Building Corporation v. American Motorists Ins. Co., No. 2:08-CV-0513-RDP, 2013 WL

   12250149, at *2 (N.D. Ala. July 22, 2013).

          The court’s balancing of state and federal interests is highly fact specific. For example, in

   International Eateries of Am., Inc. v. Board of County Comm’rs of Broward County, Florida, 838

   F. Supp. 580 (S.D. Fla. 1993), a case involving challenges to local adult entertainment ordinances,

   the court exercised Burford abstention and deferred to the state on the grounds that (1) the case

   involved difficult questions of state law, (2) timely and adequate state court review was available,

   and (3) the case involved issues of particularly sensitive local concern. Id. at 586.

          Here, the factors to be considered in applying Burford abstention militate in favor of

   abstention regarding the allegations of regulatory violations because Plaintiffs’ claims flow from


                                                    15
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 16 of 42




   whether Defendants violated the PSC or PUCT rules or improperly applied the FPL tariff to

   Plaintiffs’ bills. First, it is well-settled the PSC has broad and exclusive jurisdiction under state

   law over issues regarding the sale of electricity, which is the subject of comprehensive PSC

   regulation and an important issue of state concern. In addition, the regulations on which Plaintiffs

   rely is not only within the exclusive jurisdiction of the PSC and the PUCT, but also are part of

   intricate, complex, and important state regulatory schemes. Regulation of retail electricity sales is

   also a quintessential matter of local concern. 9 And, the Florida regulatory scheme provides

   Plaintiffs with both a possible refund remedy with interest and effective, direct judicial review in

   the Florida Supreme Court. 10

            In addition, in the event the Court does not conclude that the PUCT’s exclusive jurisdiction

   warrants dismissal, the Court should abstain with respect to the alleged Texas law violations under

   the Burford abstention doctrine. See, e.g., Wilson v. Valley Electric Membership Corp., 8 F.3d

   311, 312 (5th Cir. 1993) (affirming abstention under Burford of class action brought by customers

   of two rural electric cooperatives for refunds of rate increases entered without approval of




   9
    Under federal law, the establishment of retail electric prices and any retail competition policies for customers is
   controlled by state-level public utility commissions, municipal electric utilities, or electric cooperatives. See National
   Ass’n of Regulatory Util. Comm’rs v. Federal Energy Regulatory Comm’n, 964 F.3d 1177, 1183 n.3 (D.C. Cir. 2020).
   10
      There is no guarantee of federal jurisdiction for a RICO claim, which is subject to concurrent jurisdiction, and the
   balance of the Amended Complaint asserts state law claims. The non-regulatory aspects of Plaintiffs’ claims should
   not be separated from those implicating the PSC’s jurisdiction. The non-regulatory aspects of Plaintiffs’ claims are
   hardly “federal issues.” They are primarily state law claims for breach of contract. Even the RICO claim, while
   alleging mail fraud as a predicate act, is grounded upon allegations of breach of contract.


                                                              16
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 17 of 42




   Louisiana Public Service Commission while cooperatives’ rates were exempt from Commission’s

   oversight).

            Here, as in Wilson and as described with the Florida claims above, each of the five factors

   supports Burford abstention. 11 First, Plaintiffs’ RICO claim is the only federal claim; the remainder

   are state-law claims, and the only Texas claim is a state claim. Second, this case would cross into

   unsettled issues of state law (i.e., does the provision of electric service by a commercial landlord

   to a tenant qualify as self-use as an incident of tenancy?), as well as involve local facts (Simon’s

   billing of its Texas-based tenants). The third factor easily supports abstention because “utility

   regulation ‘is one of the most important of the functions traditionally associated with the police

   power of the States.’” New Orleans, 491 U.S. at 365. Fourth, Texas needs a coherent policy under

   PURA not contradicted by federal decisions. Finally, Texas has a special state forum for judicial

   review of alleged violations of PURA and PUCT rules. Indeed, the PUCT “may resolve disputes

   between a retail customer and a billing utility, service provider, telecommunications utility, retail

   electric provider, or electric utility.” PURA § 17.157(a). Taking all of the circumstances here into

   account, the Court should abstain under the Burford abstention doctrine.

            (vi)     The Court Should Also Abstain Based on Primary Jurisdiction.

            Even if the PSC’s and PUCT’s lack exclusive jurisdiction, the Court should abstain under

   the doctrine of primary jurisdiction, which is closely related to the Burford abstention doctrine.

   “Under the primary jurisdiction doctrine, a court of competent jurisdiction may stay an action

   pending resolution of an issue that falls within the special competence of an administrative

   agency.” Beach TV Cable Co. v. Comcast of Florida/Georgia, LLC, 808 F.3d 1284, 1288 (11th


   11
     The five Burford abstention factors recognized in the Eleventh Circuit are the same as those recognized in the Fifth
   Circuit. Compare Capstone, 2013 WL 12250149, at *2, with Aransas Project v. Shaw, 775 F.3d 641, 649 (5th Cir.
   2014).


                                                            17
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 18 of 42




   Cir. 2015). 12 “[T]he main justifications for the rule of primary jurisdiction are the expertise of the

   agency deferred to and the need for a uniform interpretation of a statute or regulation.” Boyes v.

   Shell Oil Prods. Co., 199 F.3d 1260, 1265 (11th Cir. 2000) (citation omitted). Where the primary

   jurisdiction doctrine applies, it “requires the court to enable a ‘referral’ to the agency, staying

   further proceedings so as to give the parties reasonable opportunity to seek an administrative

   ruling.” Reiter v. Cooper, 507 U.S. 258, 268 (1993).

           “There is no ‘fixed formula’ for deciding whether an agency has primary jurisdiction over

   a case; instead courts consider whether ‘desirable uniformity’ would result from an agency

   determination and whether ‘the expert and specialized knowledge’ of the agency is needed.” City

   of Osceola, Ark. v. Entergy Ark., Inc., 791 F.3d 904, 909 (8th Cir. 2015) (quoting United States v.

   W. Pac. R.R. Co., 352 U.S. 59, 64 (1956)). Courts often apply the following test to determine

   whether the court should stay proceedings in favor of the administrative agency: whether there is

   “(1) [a] need to resolve an issue that (2) has been placed . . . within the jurisdiction of an

   administrative body having regulatory authority (3) pursuant to a statute that subjects an industry

   or activity to a comprehensive regulatory authority that (4) requires expertise or uniformity in

   administration.” Clark v. Time Warner Cable, 523 F.3d 1110, 1115 (9th Cir. 2008); accord

   Bondhus v. Henry Schein, Inc., No. 14-22982-Civ, 2015 WL 1968841, at *3 (S.D. Fla. Apr. 30,

   2015); In re Horizon Organic Milk Plus DHA Omega-3 Mktg. & Sales Practice Litig., 955 F. Supp.

   2d 1311, 1348 (S.D. Fla. 2013).




   12
     Although the primary jurisdiction doctrine was created by the Supreme Court in the context of referring to federal
   agencies, it applies equally to state agencies. See Johnson v. Nyack Hosp., 964 F.2d 116, 122-23 (2d Cir. 1992);
   Northwinds Abatement, Inc. v. Emp’rs Ins. of Wausau, 69 F.3d 1304, 1311 (5th Cir. 1995).


                                                           18
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 19 of 42




            With respect to primary jurisdiction, as with Burford abstention, the balancing of interests

   here weighs in favor of deference to the PSC and/or PUCT. The issue involves the interpretation

   and application of regulations promulgated and enforced by the PSC and PUCT as part of

   comprehensive regulatory schemes, and the issue requires the application of their expertise.

   Indeed, Plaintiffs’ invocation of the applicable tariff further necessitates the agencies’ expertise.

   (See, e.g., Am. Compl. ¶ 50 & Ex. 6.) Courts have recognized that tariffs are “[c]omplex and

   technical,” and that properly construing them requires a familiarity “possessed not by the courts

   but by the agency which had the exclusive power to pass on the rate in the first instance.” United

   States v. Western Pac. R. Co., 352 U.S. 59, 67 (1956). The FPL tariff, for example, exists pursuant

   to the PSC’s regulations and rate-making authority under Fla. Stat. §§ 366.04, 366.041, 366.05,

   and 366.06. The PSC is the best and most authoritative entity to assess the applicability of the

   FPL tariff to Café Gelato’s electric consumption and which of the multiple rate classifications and

   rate elements should have been billed to it. Merely looking at the tariff does not answer the billing

   question. Rather, “where words in a tariff are used in a peculiar or technical sense, and where

   extrinsic evidence is necessary to determine their meaning or proper application, so that ‘the

   inquiry is essentially one of fact and of discretion in technical matters,’ then the issue of tariff

   application must first go to the [agency].” Id. at 66.

            Accordingly, the PSC and/or PUCT must be allowed to provide the uniformity of

   interpretation and enforcement necessary to promote the public interest. 13




   13
     Notably, courts do not require that proceedings be pending at an agency to stay a case under the primary jurisdiction
   doctrine. Once courts have determined that the agency has primary jurisdiction, they have followed different
   procedures for triggering a proceeding at the agency. Sometimes, courts have directed the plaintiff to file a complaint
   or petition for declaratory judgment. See, e.g., Garcia v. Kashi Co., 43 F. Supp. 3d 1359, 1379 (S.D. Fla. 2014).


                                                            19
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 20 of 42




      2.      THE COURT SHOULD DISMISS THIS CASE PURSUANT TO RULE 12.\

           As set forth previously, if the Court grants the Motion to Abstain, there is no need to

   address the balance of this Motion. See, Stone v. Well, 135 F.3d 1438, 1441 No.3 (11th Cir.

   1998). In the event this Court declines to abstain, this case should be dismissed for all of the

   reasons that follow.

      A. Standard of Review for Motion to Dismiss.

           When considering a motion to dismiss under Rule 12(b)(6), a court is “generally limited

   to the facts contained in the complaint and the attached exhibits, including documents referred to

   in the complaint that are central to the claim.” McDowell v. Bracken, 317 F. Supp. 3d 1162,

   1170 (S.D. Fla. 2018). Where an exhibit “facially negates the cause of action asserted,” as is the

   case here, “the … exhibit controls and must be considered in determining [the Motion].” Fellner

   v. Cameron, 2012 WL 5387696, at *4 (M.D. Fla. Oct. 5, 2012) (quoting Fladell v. Palm Beach

   County Canvassing Bd., 772 So.2d 1240, 1242 (Fla. 2000); FED. R. CIV. P. 10(c) (“[a] copy of

   any written instrument which is an exhibit to a pleading is a part thereof for all purposes”). For

   all of the reasons set forth hereinafter, the entire Amended Complaint should be dismissed.

      B. All of Plaintiffs’ Claims Are Barred Under the Plain Terms of the Leases.

           All of Plaintiffs’ claims against all Defendants fail based on the plain language of the

   Leases. Section 7.1 of the Leases state with respect to electrical service:

                  Landlord [the Trust] may make electrical service available to the
                  Premises, and so long as Landlord continues to provide such
                  electrical service Tenant agrees to purchase the same from Landlord
                  and pay Landlord for the electrical service (based upon Landlord's
                  determination from time to time of Tenant's consumption of
                  electricity), as additional rent … at the same cost as would be
                  charged to Tenant from time to time by the utility company [and/or




                                                    20
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 21 of 42




                       alternate provider as designated by Landlord 14] which otherwise
                       would furnish such services to the Premises if it provided such
                       services and metered the same directly to the Premises, but in no
                       event at a cost which is less than the cost Landlord must pay in
                       providing such electrical service.

                       (Leases, § 7.1 (emphasis added).)

              Plaintiffs misrepresent this provision repeatedly throughout the Amended Complaint by

   alleging that the Leases “falsely represented that the tenants at the shopping malls . . . would be

   charged the amount that the shopping malls were charged by the local utility providers to supply

   those tenants with electricity”— an allegation that is incorporated into all seven claims. (Am.

   Compl. ¶¶ 3, 100, 123, 124-25, 136, 143, 148-50, 158.) This is not what the Leases say. The

   Leases state that (i) the Landlord determines electrical consumption and (ii) tenant would be

   charged the amount that the tenant (Gelato or Pete’s Burgers) would be charged by the local

   utility provider if it were separately metered but not less than what Landlord must pay. The Leases

   do not say that the tenant would be charged the amount that the mall (the Trust) is charged by the

   utility and do not restrict the means by which Landlord may determine Tenant’s consumption of

   electricity. 15

              There is no support for Plaintiffs’ “breach” and “fraud” claims permeating the Amended

   Complaint. To the contrary, the Leases expressly permit Plaintiffs to be billed for electrical

   charges in an amount equal to or greater than the Landlord’s costs (“but in no event at a cost which

   is less than the cost Landlord must pay in providing such electrical service”) and expressly permit

   Landlord to determine Tenant’s consumption of electricity . (Leases, § 7.1.)



   14
        Bracketed language appears only the Pete’s Burger Lease and does not appear in the Gelato Lease.
   15
     Both Leases have Entire Agreement clauses making clear that there are no representations, promises, agreements,
   or conditions, oral or written, between Landlord and Tenant other than set forth in the Leases. (Leases, § 24.3.)


                                                             21
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 22 of 42




            Plaintiffs added new allegations about seven Gelato invoices and six Pete’s Burgers

   invoices, claiming that, for a given month, the electricity charges would have been different than

   what “Simon” charged “had Simon actually charged” a certain rate. (Am. Compl. ¶¶ 39-45, 68-

   73.) But Plaintiffs’ calculations of what they should have been billed are based upon a false

   characterization of what the Lease provisions actually state, and are conclusory in any event

   because they do not explain how the figures were arrived at. 16 Moreover, these allegations

   attribute the conduct to “Simon,” generally, but only the Trust (or Simon Property Texas) issued

   electricity charges. (See Ex. 4 to Am. Compl. (Gelato Invoice); Ex. 7 to Am. Compl. (Pete’s

   Burgers Invoice).) Furthermore, the terms of the Leases expressly preclude all of the claims

   asserted against three of the defendants: Simon Property, Simon Partnership, and M.S.

   Management. Specifically, Plaintiffs allege that Simon Partnership “holds, directly or indirectly,

   substantially all of Simon [Property]’s assets,” that M.S. Management “is one of Simon

   [Property’s] and Simon Partnership’s significant subsidiaries,” and that “Simon [Property],

   through Simon Partnership, created a single purpose entity, The Trust[.]” (Am. Compl. ¶¶ 12, 14,

   21.) Based on these allegations, the non-Trust Defendants are holders of an equity interest in the

   Trust, or in an entity comprising the Trust or its partners. Consequently, under the Leases’

   Limitation of Liability provision, Plaintiffs are contractually barred from attempting to hold the

   non-Trust Defendants liable. (Leases, § 24.13.)

            The express terms of the Leases directly contradict Plaintiffs’ core allegations, and all of

   their causes of actions are barred for this reason (among other defects detailed below).


   16
      Plaintiffs also distort the Leases by asserting that they contain audit waiver provisions that allegedly require “the
   tenants at those shopping malls to waive any right to audit the invoices and records to determine whether they were
   actually being charged the correct amount for electricity.” The Leases do not contain any waiver of audit rights for
   electrical charges. The audit waiver provision cited (Section 6.2) has nothing to do with electrical charges. Section
   6.2 refers to an unrelated “Operating Costs (OC) Charge.”


                                                             22
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 23 of 42




        C. Plaintiffs Fail to State a Claim for Violations of RICO, 18 U.S.C. § 1962(a),
           (c)-(d) (Count I) and the Florida RICO Act (Count IV).

           Plaintiffs attempt to recast their breach of Lease claims as “predicate acts of mail and wire

   fraud” supporting RICO claims. But they ignore the established principle that a plaintiff should

   not take “a simple breach of contract or garden-variety fraud claim and attempt[ed] to boot-strap

   it into a ‘federal case’ by couching the allegations in [RICO] statutory language. This is not the

   purpose for which RICO was enacted.”                   Robert Suris General Contractor Corp v. New

   Metropolitan Federal Savings & Loan Association, 873 F.2d 1401, 1404 (11th Cir. 1989) (quoting

   the district court’s order). 17 Plaintiffs’ nebulous allegations of violations of Florida and Texas

   “state laws and regulations” do not change the character of this matter; it is a claim predicated

   upon an alleged breach of contract. Plaintiffs’ RICO claims are fundamentally flawed.

           Rule 9: Plaintiffs’ RICO claims fail to satisfy the fundamental pleading requirements of

   Rule 9(b). Even though Plaintiffs generally allege a breach of Lease, they fail to plead with

   specificity how such a breach constitutes mail or wire fraud. Viridis Corporation v. TCA Global

   Credit Master Fund, LP, 155 F.Supp.3d 1344, 1361 (S.D. Fla. 2015) citing Amer. Dental Ass’n v.

   Cigna Corp., 605 F.3d 1283, 1291 (11th Cir.2010). To satisfy the specificity requirement,

   allegations of these predicate acts must include “(1) the precise statements, documents, or

   misrepresentations made; (2) the time, place, and person responsible for the statement; (3) the

   content and manner in which these statements misled the Plaintiffs; and (4) what the defendants

   gained by the alleged fraud.” Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364,

   1380–81 (11th Cir.1997). While Plaintiffs cite provisions of the Leases, which are misrepresented,


   17
       Because interpretation of Florida’s RICO laws is otherwise informed by decisions interpreting the federal RICO
   statute, the two claims are addressed herein together except where Florida law differs from section 1962. See Jackson
   v. BellSouth Telecommunications, 372 F.3d 1250, 1263 (11th Cir. 2004). Florida also declines to allow a breach of
   contract to stand as the basis for a state law RICO claim. See below, pp. 16-17.


                                                           23
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 24 of 42




   they fail to sufficiently identify any specific misrepresentation, statement or any specific offending

   invoice, let alone how the statements were allegedly false. 18 In the Amended Complaint, Plaintiffs

   cite a number of specific invoices (¶¶ 39-45, 68-73), but they still do not sufficiently allege the

   costs that would be charged to Tenant by the utility company if it provided such services and

   metered the same directly to the Premises, or “the cost Landlord must pay in providing such

   electrical service”—the necessary touchstones under the Leases. Ultimately, as stated above,

   Plaintiffs’ calculations of what they should have been billed are based upon a false characterization

   of the express Lease provisions actually state and lack the proper methodology.

            Rule 9(b) also demands that “[i]n a case with multiple defendants, the complaint should

   contain specific allegations with respect to each defendant; generalized allegations ‘lumping’

   multiple defendants together are insufficient.” W. Coast Roofing & Waterproofing, Inc. v. Johns

   Manville, Inc., 287 F. App’x 81, 86 (11th Cir. 2008). Plaintiffs fail here as well, by conflating the

   Defendants together without identifying the specific acts that each allegedly committed. Solomon

   v. Blue Cross & Blue Shield Ass’n, 574 F. Supp. 2d 1288, 1293 (S.D. Fla. 2008) (“The Plaintiff

   must allege facts with respect to each Defendant’s participation in the fraud.”). Plaintiffs fail to

   satisfy the requirement that fraud be pleaded with specificity imposed by Rule 9.

            18 U.S.C. § 1962(c): The primary RICO statute, § 1962(c), requires a plaintiff to plausibly

   allege: (1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity. Viridis,

   155 F. Supp. 3d at 1354. If Plaintiffs fail to state a substantive RICO claim, their conspiracy claim

   under § 1962(d) also fails. Viridis, 155 F. Supp. 3d at 1365-66. Plaintiffs cannot state a colorable

   RICO claim for the following reasons:


   18
      Plaintiffs’ allegations of violations of “state laws and regulations” fare no better. Those vague allegations do not
   serve as an alleged basis for the RICO count, and are a complete distraction.


                                                            24
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 25 of 42




             Enterprise: Plaintiffs allege that “Simon, Simon Partnership, M.S. Management, Valquest,

   Simon Property Group Texas, and the Trust, along with other unidentified co-conspirators, were

   associated-in-fact for the common purpose of engaging in the Defendants’ profit-making scheme.”

   (Am. Compl. ¶ 110.) Plaintiffs cannot state any claim relating to electricity charges under the

   Leases against Simon Property, Simon Partnership, and M.S. Management as a matter of contract.

   As discussed above, under Section 24.13 of the Leases, the non-Trust Defendants shall not “be

   personally liable with respect to any of the terms, covenants, conditions and provisions of this

   Lease, or the performance of Landlord’s obligations under this Lease.” Those Defendants

   therefore cannot be part of any RICO “enterprise” as a matter of law.

             The Trust also cannot be part of an “enterprise.” The definition of “enterprise” in section

   1961(4) does not include trusts and “[a] trust is neither a legal entity nor an association-in-fact,”

   but rather falls “within [the] class of intangible rights that cannot constitute a legal entity enterprise

   under RICO.” Abromats v. Abromats, No. 16-CV-60653, 2016 WL 4917153, at *12 (S.D. Fla.

   Sept. 15, 2016) (quoting Bonner v. Henderson, 147 F.3d 457, 459 (5th Cir. 1998)). Further, it is

   not alleged how the Trust (a Florida mall owner), as an alleged member of an enterprise, could

   have affected interstate or foreign commerce. Flippo v. Stiles, No. 13-80649-CIV, 2014 WL

   3667876, at *2 (S.D. Fla. July 22, 2014) (predicate acts must affect interstate or foreign

   commerce). The Trust cannot form, or be a member of, the alleged RICO enterprise as a matter

   of law.

             Nor can Plaintiffs allege that Defendants are sufficiently distinct. In order to state a civil

   RICO claim under section 1962(c), “a plaintiff must establish a distinction between the defendant

   ‘person’ and the ‘enterprise’ itself.” Ray v. Spirit Airlines, Inc., 836 F.3d 1340, 1355 (11th Cir.

   2016). Simon Property, Simon Partnership, M.S. Management, and the Trust lack distinctiveness


                                                      25
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 26 of 42




   because they are alleged to be related affiliates under common ownership and are not adequately

   pleaded to be distinct from one another, or the enterprise itself, as required. See Allen v. First

   Unum Life Ins. Co., No. 2:18-CV-69-FTM-99MRM, 2019 WL 1359480, at *5 (M.D. Fla. Mar.

   26, 2019) (holding and parent company was not distinct from subsidiaries, and allegations against

   third-party associates of enterprise were devoid of “specific statements, documents,

   misrepresentations, time, place, or person(s) responsible for [such] statement[s]”); see also

   Kirchner v. Ocwen Loan Servicing, LLC, No. 1:16-CV-23950-UU, 2017 WL 7411027, at *7 (S.D.

   Fla. Mar. 15, 2017). Far from alleging such distinction, Plaintiffs lump them together, alleging

   that “Simon [Property] and Simon Partnership, along with its various affiliates, operate as one

   company with overlapping directors, management, and employees.” (Am. Compl. ¶ 13.)

          To sufficiently plead an association-in-fact enterprise, a plaintiff is required to show (1) a

   common purpose shared by the associates of the enterprise; (2) “relationships among those

   associated with the enterprise”; and (3) “longevity sufficient to permit these associates to pursue

   the enterprise’s purpose.” Ray, 836 F.3d at 1352 (quoting Boyle v. United States, 556 U.S. 938,

   946 (2009)). Plaintiffs fail to sufficiently allege facts showing how Defendants had a common

   purpose, how the entities’ relationships were anything besides a real estate investment trust and

   mall operator, and how all of the Defendants’ relationships had some longevity sufficient to permit

   them to pursue a racketeering purpose. There are no sufficient allegations of an “enterprise” as

   required under 18 U.S.C. § 1962(c).

          Pete’s Burgers’ RICO claim is especially deficient with respect to any “enterprise”

   allegedly involving Valquest. Plaintiffs allege that, “As with the other shopping centers, including

   at TCBR, Valquest provided energy surveys for the tenants at Firewheel that were used to estimate

   energy costs for the storefront locations or to substantiate the energy costs that either M.S.


                                                   26
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 27 of 42




   Management or Simon billed its tenants, including Pete’s Burgers.” (Am. Compl., ¶ 62; see also

   id. ¶ 63 (“Simon and Valquest knew the Valquest surveys associated with Pete’s Burgers at

   Firewheel were inaccurate . . .”).) But Plaintiffs’ own exhibits facially negate those allegations—

   Valquest had no involvement with providing any energy survey for Pete’s Burgers at Firewheel.

   Rather, the electric consumption and demand of Pete’s Burgers was determined by Landlord using

   measurements from a dedicated submeter. (See Ex. 8 to Am. Compl. (Pete’s Burger Charge

   Backup Report) at “Load Basis” Column, indicating (“Metered”); compare to Ex. 5 to Am. Compl.

   (Gelato Charge Backup Report) at “Load Basis” Column, indicating “FVS” (Valquest’s Field

   Verified Study).)

          Pattern of Racketeering: To establish a pattern of racketeering activity, a plaintiff must

   identify at least two acts of racketeering activity within a ten-year period. 18 U.S.C. § 1961(5).

   Defendants’ alleged racketeering activity here “consisted of numerous and repeated violations of

   the federal mail and wire fraud statutes… 18 U.S.C. §§ 1341 and 1343.” (Am. Compl. ¶ 114.) A

   civil RICO claim predicated on mail or wire fraud must allege with particularity the elements of

   the predicate offense; “(1) that defendants knowingly devised or participated in a scheme to

   defraud plaintiff[], (2) that they did so willingly and with an intent to defraud, and (3) that the

   defendants used the U.S. mails or the interstate wires for the purpose of executing the scheme.”

   In re Checking Account Overdraft Litig., 797 F. Supp. 2d 1323, 1328 (S.D. Fla. 2011) (quoting

   Langford v. Rite Aid of Alabama, Inc., 231 F.3d 1308, 1312 (11th Cir. 2000)); Viridis, 155 F. Supp.

   3d at 1361. Plaintiffs are required to allege: “(1) the precise statements, documents, or

   misrepresentations made; (2) the time, place, and person responsible for the statement; (3) the

   content and manner in which these statements misled the [p]laintiffs; and (4) what the defendants

   gained by the alleged fraud.” Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1291 (11th Cir.


                                                   27
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 28 of 42




   2010) (quoting Brooks, 116 F.3d at 1380-81). Those allegations are not present here. While

   Plaintiffs make the conclusory allegation of “thousands” of violations, (Am. Compl. ¶ 110), they

   fail to state any specific facts regarding even a single violation, and their new “calculations” of

   rates are based upon a false application of the express terms of the Lease. They do not sufficiently

   allege what the alleged specific misrepresentations were, how the statements were false, when the

   statements were made, or how Plaintiffs were supposedly misled. Plaintiffs refer to some monthly

   invoices in the Amended Complaint, but they still do not plead what the utility or service provider

   would have charged (i.e., what the “costs” would have been if directly metered), what the

   Landlord’s “costs” were to provide such electrical service, or how each Defendant participated in

   any such misrepresentation. “Check-the box” pleading is insufficient for RICO. Simply alleging

   that invoices were sent, even if they purportedly contained errors, is not enough. In re Checking

   Account Overdraft Litig., 797 F. Supp. 2d 1323, 1332 (S.D. Fla. 2011) (“wrongful overcharges, at

   least under these facts and when permitted by contract, are not synonymous with the meaning of

   ‘misrepresentation’ in the context of the RICO statute”).

          In addition, Gelato cannot allege a RICO pattern which requires “predicate acts

   demonstrat[ing] criminal conduct of a continuing nature.” Jackson v. BellSouth Telecomms., 372

   F.3d 1250, 1264 (11th Cir. 2004) (emphasis in original). The predicate acts here are not alleged

   with the required continuity, and, again, conclusory allegations are insufficient. See Jackson, 372

   F.3d at 1268. There can be no pattern or continued threat here because Gelato’s lease has expired

   by its own terms. Gelato alleges that its Lease was executed in October 2014 for a five-year term.

   (Am. Compl. ¶ 23.) Since the Gelato Lease expired and the premises were abandoned, there can

   be no conduct of a continuing nature. At best, with an expired lease, Gelato can only plead “closed-

   ended” continuity.    But even then, as with Pete’s Burgers, it has not pleaded any facts


                                                   28
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 29 of 42




   demonstrating a pattern of predicate acts over a substantial period of time. For all these reasons,

   Plaintiffs fail to state a RICO claim under 18 U.S.C. § 1962(c).

          18 U.S.C. § 1962(a): In the absence of a viable claim under section 1962(c), there can be

   no claim under section 1962(a). Genord v. Blue Cross and Blue Shield of Mich., 2008 WL

   5070149, at *4 (S.D. Fla. Nov. 24, 2008). Gelato also fails to state a RICO claim for a violation of

   18 U.S.C. § 1962(a) because the essence of a section 1962(a) claim is the investment of

   racketeering income. To state a claim under section 1962(a), a plaintiff is required to “show an

   injury resulting from the investment of racketeering proceeds.” Super Vision Int’l, Inc. v. Mega

   Int’l Commercial Bank Co., 534 F. Supp. 2d 1326, 1341 (S.D. Fla. 2008). Gelato generally alleges

   that “Simon [Property], Simon Partnership, M.S. Management, the Trust, Valquest (although not

   named as a defendant), and other unnamed co-conspirators received money from a pattern of

   racketeering activity and invested that money in the enterprise, and the enterprise affected

   interstate commerce.” (Am. Compl. ¶ 118.) These averments lack factual specificity to satisfy the

   general pleading standard required by Fed. R. Civ. P. 8(a), let alone the heightened pleading

   required for RICO claims based in fraud under Fed. R. Civ. P. 9(b). It is insufficient to simply

   recite elements by label without supporting facts. Am. Marine, 418 F. Supp. 3d at 1079. Section

   1962(a) requires an “investment injury,” i.e. that a plaintiff’s damages be caused by the investment

   in the enterprise rather than by the underlying predicate acts. Kaczmarek v. International Business

   Machines Corp., 30 F.Supp.2d 626, 628 (S.D.N.Y. 1998) citing Quacknine v. MacFarlane, 897 F.2d

   75, 82-83 (2d Cir. 1990); Super Vision, 534 F. Supp. 2d at 1341 (dismissing RICO claim under

   section 1962(a) where plaintiff “failed to allege that it [had] suffered an injury resulting from

   [defendant bank’s] alleged investment of the fees and charges it retained from [third-party debtor’s]

   accounts”). Plaintiffs added an allegation in the Amended Complaint relating to how Simon


                                                    29
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 30 of 42




   Property allegedly “used the profits[.]” (Id. ¶ 119.) But Plaintiffs still fail to allege any facts as to

   how their damages were actually caused by investment in the enterprise, distinct from the

   underlying predicate acts, or how the various Defendants were supposedly involved in any such

   investment. For these reasons, Plaintiffs fail to state a RICO claim under section 1962(a).

           18 U.S.C. § 1962(d): Because Plaintiffs cannot state a substantive RICO claim under §§

   1962(a) or (c), their conspiracy claim also fails. Viridis, 155 F. Supp. 3d at 1365-66. Section

   1962(d) requires a plaintiff to “allege an illegal agreement to violate a substantive provision of the

   RICO statute.” Viridis, 155 F. Supp. 3d at 1365; see also Solomon, 574 F. Supp. 2d at 1291.

   Plaintiffs claim only that Defendants engaged in a conspiracy based upon “certain agreements

   entered into between and among Simon [Property], Simon Partnership, M.S. Management, Simon

   Property Group, Valquest, and other unnamed co-conspirators.” (Am. Compl. ¶ 113.) Such a

   threadbare conclusion cannot state a claim for a RICO conspiracy. For example, there are no

   allegations as to how The Trust—the Florida mall Landlord, signatory to the Gelato Lease, and

   the billing entity—was involved in any “conspiracy.” And Plaintiffs’ own exhibits negate their

   allegation that Valquest was involved at all with the Pete’s Burgers store in the Texas mall.

           Plaintiffs added an allegation relating to a supposed meeting between Simon Property and

   Valquest. (Id. ¶ 113.) However, they fail to plead any facts relating to how the various Defendants

   were involved in that “conspiracy,” or how an alleged 2005 meeting impacted a subset of invoices

   over a decade later, in 2016 and 2019, as alleged. Again, even based on a review of Plaintiffs’ own

   exhibits, it is clear that Pete’s Burgers was separately metered and therefore would not have

   involved Valquest at all. These deficiencies are fatal to Plaintiffs’ claim under section 1962(d).

   See Viridis, 155 F. Supp. 3d at 1366 (dismissing conspiracy claim and explaining that “the fact

   that Plaintiffs failed to allege that there was an agreement between [defendants] to commit a


                                                      30
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 31 of 42




   criminal act is a glaring deficiency in Plaintiffs’ pleading of a civil conspiracy claim under RICO”);

   see also Jackson, 372 F.3d at 1269 (“[T]he plaintiffs have failed to allege that the BellSouth

   defendants agreed to violate any of the substantive provisions of the RICO laws. Because of this

   fatal pleading defect, the plaintiffs’ RICO conspiracy claims are likewise unable to survive the

   defendants’ motion to dismiss”). Plaintiffs fail to state a claim for RICO conspiracy in violation

   of 18 U.S.C. § 1962(d).

          Florida RICO: Florida’s RICO law is patterned after the federal statutes; thus, Florida court

   decisions interpreting section 1962 are persuasive authority for interpreting the state law. Jackson,

   372 F.3d at 1263-64. Likewise, claims under the Florida RICO Act are subject to the pleading

   requirements of Rule 9(b). See Kipnis v. Bayerische Hypo-Und Vereinsbank, AG, No. 13-23998-

   CIV, 2017 WL 11103938, at *9 (S.D. Fla. June 26, 2017) (citing Ambrosia Coal & Constr. Co. v.

   Pages Morales, 482 F.3d 1309, 1316 (11th Cir. 2007)). To the extent that Café Gelato’s federal

   RICO claim fails to satisfy Rule 9 as argued above, its state law claim also fails.

          Gelato cannot establish a pattern of criminal activity under the Florida statute, which

   provides that “the term ‘pattern of criminal activity’ shall not include two or more incidents of

   fraudulent conduct arising out of a single contract or transaction against one or more related

   persons.” Id. (emphasis added). Here, there is no pattern of criminal activity because the alleged

   mail and wire fraud arises out of a single contract, the Lease. See Confianca Mudancas e

   Transportes Ltda v. Confianca Moving, Inc., No. 09-21763-CIV, 2009 WL 10668285, at *2 (S.D.

   Fla. Sept. 29, 2009) (explaining that where multiple misrepresentations were made over period of

   several months to induce party to enter into licensing contract, “these incidents of alleged

   fraudulent conduct ‘arise out of’ the formation of a ‘single contract or transaction’” and thus “are




                                                    31
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 32 of 42




   ‘automatically excluded’ from RICO liability”); see also Eagletech Commc’ns, Inc. v. Bryn Mawr

   Inv. Grp., Inc., 79 So. 3d 855, 864 (Fla. 4th DCA 2012).

              For these reasons, Gelato fails to state a claim under the Florida RICO Act, and Count IV

   should be dismissed.

          D. Plaintiffs Fail to State a Claim for Unjust Enrichment (Count II).

              Plaintiffs’ claim for unjust enrichment (Count II) against Simon Property, Simon

   Partnership, and M.S. Management should be dismissed as well. Under Florida law, there can be

   no recovery under an unjust enrichment claim where, as here, an express contract exists. Williams

   v. Johnson, 232 So. 3d 483 (Fla. 3d DCA 2017); Kovtan v. Frederiksen, 449 So. 2d 1 (Fla. 2d

   DCA 1984).

              Plaintiffs’ unjust enrichment claim is, again, based on an erroneous reading of the Leases.

   For example, the Amended Complaint states, “Instead of charging tenants only for what the

   shopping malls were charged for electricity as was promised, Simon [Property], Simon

   Partnership, and M.S. Management charged Plaintiffs and the members of the Classes substantially

   more for that electricity, retaining the excess amount as unearned profit for themselves.” (Am.

   Compl., ¶ 124.) But as stated previously, the Leases do not say that the tenants would be charged

   the amount that the landlords were charged by the utility. Rather, the Leases state that the tenant

   will be charged the “same cost as would be charged to Tenant from time to time by the utility

   company [and/or alternate provider as designated by Landlord 19] which otherwise would furnish

   such services to the Premises … but in no event at a cost which is less than the cost Landlord must

   pay in providing such electrical service.” (Leases, § 7.1.)



   19
        Bracketed language appears only the Pete’s Burger Lease and does not appear in the Gelato Lease.


                                                             32
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 33 of 42




          Moreover, “[n]o unjust enrichment claim is actionable unless a plaintiff has conferred a

   direct benefit on the defendant.” Cutler v. Voya Fin., Inc., No. 18-20723-CIV, 2018 WL 4410202,

   at *10 (S.D. Fla. Aug. 23, 2018); see also Wilson v. Cinemark Corp., 858 S.W.2d 645, 648 (Tex.

   App. 1993). Here, Plaintiffs fail to allege how the class members conferred a direct benefit on

   Simon Property, Simon Partnership, and M.S. Management when electricity charges were paid to

   the Trust (or the non-party Simon Texas). See Cutler, 2018 WL 4410202, at *10-12 & n.8 (“in

   cases where a plaintiff alleges unjust enrichment against a parent corporation but only contracted

   with the subsidiary, courts have routinely granted motions to dismiss because there is no plausible

   direct benefit that can be conferred on a parent organization.”). Peiqing Cong v. ConocoPhillips

   Co., 250 F. Supp. 3d 229, 234 (S.D. Tex. 2016). Plaintiffs do not, and cannot, allege that they paid

   the non-landlord Defendants anything. The unjust enrichment claim must be dismissed.

      E. Gelato Fails to State a Claim for Violation of the Florida Deceptive and
         Unfair Trade Practices Act (Count III).

          Gelato’s claim for violation of the Florida Deceptive and Unfair Trade Practices Act

   (“FDUTPA”) (Count III) should also be dismissed.

          The claim is exempted under Section 501.212(5) of FDUTPA. Section 501.212(5) of the

   Act creates a specific exemption from suit under FDUTPA for “[a]ny activity regulated under the

   laws administered by the Florida Public Service Commission.” Here, the Amended Complaint

   explicitly alleges that all Defendants—including the Trust—are supposedly violating a Florida

   electricity regulation, Fla. Admin. R. 25-6.049(9)(b). (Am. Compl., ¶ 49.) That regulation falls

   under Title 25 of the Florida Administrative Code—titled “Public Service Commission”—and

   relates to “[a]ny fees or charges collected by a customer of record for electricity billed to the

   customer's account by the utility . . . .” (Emphasis added.) Specifically, Plaintiffs claim that



                                                   33
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 34 of 42




   Defendants “violated Florida law when they re-sold electricity to Gelato and their other Florida

   tenants.”    (Id.)   Gelato’s claim therefore falls squarely into the exemption of FDUTPA §

   501.212(5).

           Gelato Fails to Sufficiently Plead the Required Elements. In addition to the statutory

   exemption, Gelato also fails to state a FDUTPA claim, especially under the specificity

   requirements of Rule 9(b). 20 To establish a claim under the FDUTPA, a plaintiff must show: (1)

   a deceptive act or unfair practice; (2) causation; and (3) actual damages. Hucke v. Kubra Data

   Transfer, Corp., 160 F. Supp. 3d 1320, 1328 (S.D. Fla. 2015). A deceptive act or practice “is one

   that is likely to mislead consumers and an unfair practice is one that offends established public

   policy and one that is immoral, unethical, oppressive, unscrupulous or substantially injurious to

   consumers.” Id. Gelato’s allegations fall short of pleading a cognizable claim for a violation of

   FDUTPA.

           First, there is nothing “deceptive” or “unfair” about the Gelato Lease. As stated above, the

   express terms of the Gelato Lease preclude this claim and permit the Trust to charge for electricity

   a certain way, and Gelato’s claims of “misrepresentations” are based solely on its own

   misrepresentation of the clear terms of the Lease.

           Second, Gelato does not sufficiently plead damages. FDUTPA authorizes a person “who

   has suffered a loss” as a consequence of a violation of the statute to recover “actual damages.” Fla.



   20
      While “[f]ederal district courts have split as to whether FDUTPA claims are subject to Rule 9(b),” courts have
   concluded that “where the gravamen of the claim sounds in fraud, . . . the heightened pleading standard of Rule 9(b)
   applies.” State Farm Mut. Auto. Ins. Co. v. Performance Orthopaedics & Neurosurgery, LLC, 278 F. Supp. 3d 1307,
   1328 (S.D. Fla. 2017). Additionally, Gelato fails to identify the precise statements and alleged misrepresentations,
   the time and place of any misleading statements, the months or years it believes it was overcharged, or against what
   benchmark—what the local utilities would have charged during those periods, and what Simon’s cost to provide
   electricity during those times would have been. Defendants are entitled to know exactly what actions they must defend
   against.


                                                           34
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 35 of 42




   Stat. § 501.211(2); Jovine v. Abbott Labs Inc. d/b/a Abbott Sales, 795 F. Supp. 2d 1331, 1344 (S.D.

   Fla. 2011) (citations omitted). In the context of FDUTPA, “actual damages” have been defined as

   “the difference in the market value of the product or service in the condition in which it was

   delivered and its market value in the condition in which it should have been delivered according

   to the contract of the parties.” Id. (quoting Rollins, Inc. v. Heller, 454 So.2d 580, 585 (Fla. 3d

   DCA 1984)). Gelato only states “Plaintiff Café Gelato, the Florida Statutory Class, and the TCBR

   Class have been damaged in an amount to be proven at trial” and are “entitled to actual damages.”

   (Am. Compl. ¶¶ 134-35.) That is not enough. Gelato must identify its “actual damages” so

   Defendants and the Court can determine if they are recoverable under FDUTPA. Finally, Gelato

   also fails to sufficiently plead causation. Gelato fails to set forth more than conclusory allegations

   in support of its claim that Defendants caused it purported damages. (See id.)

      F. Gelato Fails to State a Claim for Breach of Contract (Count V).

          Under Florida law, the elements of a breach of contract claim are (1) a valid contract; (2)

   a material breach; and (3) damages. Brush v. Miami Beach Healthcare Grp. Ltd., 238 F. Supp. 3d

   1359, 1366-67 (S.D. Fla. 2017) (citations and internal quotation marks omitted).

          Here, Gelato is alleging a “breach” of terms that do not exist in the Lease and attempts to

   re-write the plain terms of the Lease, for the reasons stated previously. Where an exhibit “facially

   negates the cause of action asserted,” as is the case here, “the … exhibit controls and must be

   considered in determining [the Motion]. Fellner v. Cameron, 2012 WL 5387696, at *4 (M.D. Fla.

   Oct. 5, 2012) (quoting Fladell v. Palm Beach County Canvassing Bd., 772 So.2d 1240, 1242 (Fla.

   2000)). A review of the Lease here confirms that this claim must be dismissed. See Alvarez v.

   Royal Caribbean Cruises, Ltd., 905 F. Supp. 2d 1334, 1340 (S.D. Fla. 2012) (dismissing breach




                                                    35
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 36 of 42




   of contract claim where plaintiffs failed “to point toward an express provision in the contract that

   creates the obligation allegedly breached”).

      G. Gelato Fails to State a Claim for Breach of Contract and the Implied
         Covenant of Good Faith and Fair Dealing (Count VI).

          The Eleventh Circuit has held that “no independent cause of action exists under Florida

   law for breach of the implied covenant of good faith and fair dealing.” Burger King Corp. v.

   Weaver, 169 F.3d 1310, 1317 (11th Cir. 1999). Where a party to a contract “has in good faith

   performed the express terms of the contract, an action for breach of the implied covenant of good

   faith will not lie. More specifically, a cause of action for breach of the implied covenant cannot

   be maintained (a) in derogation of the express terms of the underlying contract or (b) in the absence

   of breach of an express term of the underlying contract.” Burger King, 169 F.3d at 1317-18. The

   “implied covenant of good faith and fair dealing confers limited rights. . . . [T]he covenant is not

   an independent contract term. It is a doctrine that modifies the meaning of all explicit terms in a

   contract, preventing a breach of those explicit terms de facto when performance is maintained de

   jure.” Id. at 1316-17 (citation and internal quotation marks omitted).

          But the allegations in Count VI are nearly identical to the allegations in the breach of

   contract claim, and it should therefore be dismissed as duplicative. Gelato also fails to allege any

   facts relating to Gelato’s reasonable expectations, or how the Trust breached them. Gelato’s

   expectations are irrelevant and are set by the provisions of the Lease dealing with electrical

   services and audits, which are already at issue in the deficient breach of contract claim. Thus,

   Count VI should be dismissed as well.




                                                    36
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 37 of 42




        H. Pete’s Burgers’ Claims Should be Dismissed Outright Because the Texas
           Regulation Allegedly Violated Does Not Apply.

           Pete’s Burgers’ claims should all be dismissed outright as a matter of law because the Texas

   regulation cited does not apply. In the Amended Complaint, Plaintiffs assert that Defendants

   violated subsection a(1) of 16 TAC §25.107 by reselling electricity to Pete’s Burgers without

   certification as a Retail Electric Provider (“REP”). (Am. Compl. ¶¶ 77-78.) Under 16 TAC §

   25.107, a person must obtain a REP certificate from the PUCT before providing electric service to

   retail customers in an area where customer choice is in effect. Pete’s Burgers’ allegations of a

   violation of this regulation are incorrect as a matter of law and are based on a misunderstanding of

   the regulation of electricity in Texas. As the Amended Complaint acknowledges, Pete’s Burgers

   leases space at Firewheel within the City of Garland, and Firewheel’s electricity is provided by the

   City of Garland’s municipally owned electric utility (“MOU”). (Am. Compl. ¶¶ 10, 67.)21

   Because the property at issue is located within Garland Power & Light’s (“GP&L”) exclusive

   service area, GP&L has the sole right to sell electric service at retail to end-use customers, and

   REPs are prohibited from being certificated by the PUCT to sell electricity at retail in GP&L’s

   service area. Because Firewheel is located within the exclusive service area of GP&L, an MOU

   that is not open to retail competition, the REP certification requirements under 16 TAC § 25.107

   do not apply, as further described on pp. 29-34 infra.

        I. Pete’s Burgers Fails to State a Claim for Violation of the Texas Deceptive
           Trade Practices-Consumer Protection Act (Count VII).

           Pete’s Burgers’ new claim under the Texas Deceptive Trade Practices-Consumer

   Protection Act (“DTPA”) must also be dismissed under Rule 12(b)(6).



   21
      The Amended Complaint references the “City of Garland Utility Services”; however, the name of the city’s MOU
   is Garland Power & Light.


                                                         37
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 38 of 42




          The DTPA permits a consumer to bring an action where any of the following produce

   economic damages or damages for mental anguish: (1) the use or employment of a “false,

   misleading, or deceptive act or practice” specifically enumerated in § 17.46(b) (containing a

   nonexhaustive list of unlawful conduct) that the consumer relied on to its detriment; (2) breach of

   an express or implied warranty; or (3) “any unconscionable action or course of action by any

   person.” Tex. Bus. & Com. Code § 17.50(a). “[C]laims alleging misrepresentation and fraud in

   violation of the . . . DTPA are subject to the heightened pleading requirements of Rule 9(b).”

   Harris Cty. v. Eli Lilly and Co., No. CV H-19-4994, 2020 WL 5803483, at *15 (S.D. Tex. Sept.

   29, 2020) (citation omitted) (dismissing DTPA claim where plaintiff alleged “no facts about the

   amount of the transactions for the defendants to dispute” and thus did not plead “sufficient facts

   to demonstrate that the statute applies”). As with Gelato’s defective FDUTPA claim, Pete’s

   Burgers fails to satisfy the heightened pleading requirements of Rule 9(b).

          Moreover, there is nothing “deceptive” or “unfair” about the Pete’s Burgers Lease, and a

   breach of contract claim cannot be transformed into a DTPA claim. “An allegation of a mere

   breach of contract, without more, does not constitute a ‘false, misleading or deceptive act’ in

   violation of the DTPA.” Gallegos v. Quintero, No. 13-16-00497-CV, 2018 WL 655539, at *4

   (Tex. Ct. App. Feb. 1, 2018) (quoting Crawford v. Ace Sign, Inc., 917 S.W.2d 12, 14 (Tex. 1996)).

   Furthermore, any claim under § 17.46(b)(12) fails because Pete’s Burgers has not alleged that it

   or the Texas Statutory Class relied to their detriment on any misrepresentation of the Lease, as

   required under § 17.50(a)(1).

      J. Pete’s Burgers’ Claims Should be Dismissed under Rule 12(b)(2), (3), and (7).

          Pete’s Burgers’ claims for unjust enrichment (Count II) and violation of DTPA (Count VII)

   should also be dismissed because the Court lacks personal jurisdiction over the Defendants with


                                                   38
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 39 of 42




   respect to those claims.

            Plaintiffs assert that personal jurisdiction here derives from Florida’s long-arm statute, Fla.

   Stat. § 48.193, and the federal RICO statute, 18 U.S.C. § 1961. (Am. Compl. ¶¶ 18-19.) Because

   the RICO claim should be dismissed here under Rule 12(b)(6), for the reasons above, the remainder

   of Pete’s Burgers’ claims should be dismissed for lack of jurisdiction. 22 See Leon v. Cont’l AG,

   301 F. Supp. 3d 1203 (S.D. Fla. 2017).

            Absent any alleged federal jurisdiction under the RICO statute, the Court is required to

   apply Florida’s long-arm statute to determine whether Pete’s Burgers has sufficient contacts with

   Florida. See Story v. Heartland Payment Sys., LLC, No. 3:19-CV-724-J-32JBT, 2020 WL

   2559755, at *6 n.12 (M.D. Fla. May 20, 2020). That analysis, in turn, requires an examination of

   the claims asserted by Pete’s Burgers and whether it would be appropriate for the Defendants “to

   answer” those claims in Florida. Id. at *9 n.20.

            Pete’s Burgers is a Texas restaurant doing business in a Texas mall. Its claims for unjust

   enrichment and violation of the Texas unfair trade law—based on its Texas lease with its landlord,

   Simon Texas—have nothing to do with Florida. As an out-of-state plaintiff, it cannot piggy-back

   onto any jurisdiction demonstrated by Gelato. See id. at *9. Ultimately, there is “no reason why


   22
      Pete’s Burgers’ claims should also be dismissed under Rule 12(b)(7) for failure to join an indispensable party—
   Simon Texas. Under Rule 19(a), Simon Texas is a necessary party for Pete’s Burgers’ claims. For example, failure
   to join Simon Texas deprives the Court the ability to accord complete relief to the Plaintiffs should a judgment be
   entered in their favor, as Simon Texas—according to the Plaintiffs’ Amended Complaint—“retained” profits from the
   Defendants’ unlawful scheme. (Am. Compl. ¶¶ 109, 120.) At least one Florida court has deemed joinder necessary
   under Rule 19 where the nonparty “possesses funds improperly obtained” from the plaintiff. See Gadd v. Pearson,
   351 F. Supp. 895, 902 (M.D. Fla. 1972). The absence of Simon Texas would also have a prejudicial effect on its
   ability to protect its contractual interests with Pete’s Burgers and its other tenants in Texas. In a recent class action
   case, the Eleventh Circuit accepted for purposes of argument that where the dispute at issue centers on the defendants’
   contractual obligations, a signatory to that contract is considered a necessary party under Rule 19. See Santiago v.
   Honeywell Int'l, Inc., 768 F. App’x 1000, 1006-07 (11th Cir. 2019). Moreover, the absence of Simon Texas could
   result in the parties incurring inconsistent obligations in the future. Under Rule 19(b), joinder would not be feasible
   here. As discussed above, the RICO claim should be dismissed, and without that federal jurisdiction, there would be
   no jurisdiction here over Simon Texas.


                                                             39
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 40 of 42




   personal jurisdiction should be treated any differently from subject-matter jurisdiction and venue:

   the named representatives must be able to demonstrate either general or specific personal

   jurisdiction.” Id. at *10 (citation omitted). As federal courts in this district have found, “[i]mposing

   personal jurisdiction on [a] defendant for all of the claims of non-resident plaintiff, just because

   specific jurisdiction may lie as to the resident plaintiff’s claims, would run afoul of the traditional

   notions of fair play and substantial justice that form the bedrock of any court's personal jurisdiction

   analysis.” Id. (quotation marks and brackets omitted). Pete’s Burgers has no contacts with the

   state of Florida and, like the non-resident plaintiffs in Heartland, have not alleged claims arising

   in Florida. Similarly, the Simon entities, like Heartland, are not incorporated or otherwise maintain

   their principal place of business in Florida. Pete’s Burgers should therefore be dismissed on

   personal jurisdiction grounds. See also Lee v. Branch Banking & Tr. Co., No. CV 18-21876-CIV,

   2018 WL 5633995, at *4 (S.D. Fla. Oct. 31, 2018). 23

   III.     CONCLUSION

            WHEREFORE, Defendants move this Honorable Court for entry of an Order dismissing

   with prejudice Plaintiffs’ Amended Complaint or, in the alternative, to abstain, together with such

   other and further relief as the Court may deem just and appropriate under the circumstances.


   23
     The Court should also dismiss the Amended Complaint under Rule 12(b)(3) for improper venue. Even if the Court
   decides it has jurisdiction here, “a substantial part of the events or omissions giving rise to the claim occurred” outside
   of Florida, making venue improper for the entire Amended Complaint, or at the very least, Pete’s Burgers’ Texas
   claims for unjust enrichment and violation of the Texas unfair trade law. A “substantial part” of events giving rise to
   the allegedly unlawful conduct did not occur in Florida, but rather in Indiana where Simon is. For example, according
   to the Amended Complaint, the Defendants’ alleged “scheme” involved a 2005 meeting between Simon and the CEO
   of Valquest and was then supposedly carried about with the help of M.S. Management and The Trust. (See Am. Compl.
   ¶¶ 35-48.) None of these entities are domiciled in Florida, nor is there any indication in the Amended Complaint that
   the alleged conversations regarding the scheme took place in Florida. Moreover, the Plaintiffs aver Simon’s tenants
   across the country received and sent checks “to Simon’s offices in Illinois [sic].” (Id. ¶¶ 74, 84.) Without more, the
   mere fact “that the activities of [d]efendants outside the state of Florida are alleged to have caused injuries to a Florida
   company in Florida” are insufficient for purposes of conferring venue in Florida. TMJ Practice Mgmt. Assocs., Inc. v.
   Curran, No. 16-81903-CIV, 2017 WL 3130421, at *3 (S.D. Fla. July 24, 2017). Given the Eleventh Circuit’s
   “narrow[]” interpretation of Section 1391(b)(2), id., a “substantial part” of the events giving rise to the Plaintiffs’
   claims occurred outside of Florida.


                                                               40
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 41 of 42




                                      Respectfully submitted,

   Dated: November 16, 2020           BERGER SINGERMAN LLP


                                      /s/ Fred O. Goldberg
                                      Mitchell W. Berger
                                      Florida Bar No. 311340
                                      mberger@bergersingerman.com
                                      Fred O. Goldberg
                                      Florida Bar No. 898619
                                      fgoldberg@bergersingerman.com
                                      1450 Brickell Avenue, Suite 1900
                                      Miami, FL 33131
                                      Telephone: (305) 755-9500
                                      Facsimile: (305) 714-4340

                                      BLANK ROME LLP
                                      James T. Smith (admitted pro hac vice)
                                      One Logan Square
                                      130 North 18th Street
                                      Philadelphia, PA 19103
                                      Telephone: 215-569-5500
                                      Facsimile: 215-569-5555
                                      Smith-jt@BlankRome.com

                                      Attorneys for Simon Property Group, Inc., Simon
                                      Property Group, L.P., M.S. Management
                                      Associates, Inc., and The Town Center at Boca
                                      Raton Trust




                                        41
Case 0:20-cv-60981-AMC Document 39 Entered on FLSD Docket 11/16/2020 Page 42 of 42




                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on November 16, 2020, a true and correct copy of the foregoing

   has been transmitted by electronic filing with the Clerk of the court via CM/ECF which will send

   notice of electronic filing to all counsel of record.


                                                           By:   /s/ Fred O. Goldberg
                                                                 Fred O. Goldberg




                                                     42
